PER CURIAM:
Suit for unlawful detainer, originally filed in Magistrate Court. Trial was held in the Circuit Court of Miller County without a jury; judgment for the lessor. Mr. and Mrs. Laaker were lessors of a tavern in Lake Ozark, Missouri. A dispute between the parties arose concerning the termination date of the lease. The lease executed between the parties recited, “The term of the lease shall be five (5) years beginning March 1, 1967 and ending April 30j 1972.” . (emphasis supplied). The lessors contend the stipulation for a five year term controls, whereas the lessees contend that the stated April 30, 1972 termination date controls. [See generally Biddle v. Vandeventer, 26 Mo. 500 (1858)].
Each of the parties testified in support of their respective cases, and the draftsman of the lease also testified. In all material respects, the testimony of the Laak-ers was contrary to that of Mr. and Mrs. Butts. The draftsman of the lease testified the he erred in setting the term of “April 30, 1972,” that it should have been to February 29, 1972.
Appellate review of a court tried case is de novo and with due regard for the opportunity of the trial court to judge the credibility of the witnesses, the judgment shall not be set aside unless clearly erroneous. Rule 73.01, V.A.M.R.
Having reviewed the entire record from the court below, the judgment is not clearly erroneous; no error of law appears; an extended opinion would be without precedential value. Rule 84.16(b).